Title: From Benjamin Franklin to Henry Laurens, 20 April 1782
From: Franklin, Benjamin
To: Laurens, Henry


Sir,
Passy, April 20th. 1782.
I received by Mr Oswald the Letter you did me the honour of writing to me the 7th Inst. He brought me also a Letter from Lord Shelburne, which gave him the same good Character that you do, adding, “He is fully appriz’d of my Mind, and you may give full Credit to every thing he assures you of.” Mr Oswald, however, could give me no other Particulars of his Lordships Mind, but that he was sincerely disposed to Peace. As the Message seem’d therefore rather intended to procure or receive Propositions than to make any, I told Mr Oswald that I could make none but in Concurrence with my Colleagues in the Commission; and that if we were together we should not treat but in Conjunction with France; and I proposed introducing him to M. De Vergennes, which he accepted. He made to that Minister the same Declaration of the Disposition of England to Peace; who reply’d that France had assuredly the same good Dispositions; that a Treaty might be immediately begun, but it must be for a general, not a particular Peace. That as to the Place, he thought Paris might be the most convenient, as Spain had here already an Ambassador, and the American Commissioners could easily be assembled here; this upon the Supposition of the Parties treating directly with each other, without the Intervention of Mediators: But if the Mediation was to be used, it might be at Vienna. The King his Master however was so truly disposed to Peace, that he would agree to any Place that the King of England should chuse: and would at the Treaty give Proof of the Confidence that might be placed in any Engagements he should then enter into, by the Fidelity & Exactitude with which he should observe those he already had with his present allies. Mr Oswald is returned with these general Answers, by the Way of Calais, and expects to be here again in a few Days. I wish it might be convenient for you and Mr Adams to be here at the same time. But if the present critical Situation of Affairs there make his being in Holland necessary just now, I hope you may nevertheless be here, bringing with you his Opinion & Advice. I have proposed to Lord Shelburne to discharge you from the Obligations you enter’d into at the time of your Enlargement, that you may act more freely in the Treaty he desires. I had done myself the Honour of writing to you a few days before the Arrival of Mr Oswald. My Letter went by Mr Young, your Secretary, and inclosed a Copy of our Commission, with an Offer of Money if you had occassion for any. Hoping that you will not return to England before you have been at Paris, I forbear enlarging on the State of our Affairs here and in Spain. M. de Vergennes told me he should be very glad to see you here. I found Mr Oswald to answer perfectly the Character you gave me of him, & was much pleased with him.
I have the honour to be with great Esteem, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Exy. Hy. Lawrens Esqre
 
Endorsed: Recd. 10th. May—by H L junr who arriv’d in London the Night of the 9th. Answd. Ostend 17th. May see Copy.—
Notation: Doctor Franklin—Passy 20th April 1782.
